       Case 3:16-cv-02954-LB Document 149-1 Filed 10/11/18 Page 1 of 23




 1 KIEVE LAW OFFICES
     Loren Kieve (Bar No. 56280)
 2   2655 Steiner Street
   San Francisco, California 94115-1141
 3 Telephone: (415) 364-0060
   Facsimile:     (435) 304-0060
 4 lk@kievelaw.com

 5 Counsel for Plaintiff
   Grouse River Outfitters, Ltd.
 6
                           UNITED STATES DISTRICT COURT FOR THE
 7
                              NORTHERN DISTRICT OF CALIFORNIA
 8
                                    San Francisco Division
 9
   GROUSE RIVER OUTFITTERS, LTD
10 ,                                                CASE NO. 16-CV-02954 LB

11                   Plaintiff,
                                                       DECLARATION IN SUPPORT OF
12           vs.                                       REPLY IN SUPPORT OF GROUSE
                                                       RIVER’S MOTION TO COMPEL THE
13 NETSUITE, INC.,                                     PRODUCTION OF INSTANT
                                                       MESSAGING, INTERNAL PROJECT
14                   Defendant.                        LOGS AND OTHER DOCUMENTS, AND
                                                       FOR AN ADVERSE JURY
                                                       INSTRUCTION
15
                                                                  November 1, 2018
16                                                                   9;30 a.m.
17

18

19
            Loren Kieve states:
20
            1. In the declaration of Ladislav Sidlo submitted by NetSuite [ECF Doc. 140-2 at 1], the
21
     declarant states that
22
                    3. The only messaging/chat solution the Company made available to employees
23          during the 2012 to 2016 timeframe was Cisco Jabber. This solution was configured such
            that messages only displayed while an employee had the application open. This is, once the
24          solution was closed the messages were not retained.
25          2. Attached as Exhibits 4 and 5 are two e-mails from NetSuite’s production that contain
26 message texts.

27          3. These e-mails demonstrate, on their faces, that the messages NetSuite employees used to
28 communicate were in fact “retained” and used by these employees as references in NetSuite.

                                                      1
       Case 3:16-cv-02954-LB Document 149-1 Filed 10/11/18 Page 2 of 23




 1          4. Attached as Exhibit 6 is another e-mail from NetSuite’s production that references, on

 2 November 26, 2014 at 10:42 a.m., an off-the-record instant messaging conversation.

 3          5. As previously established [ECF Doc. 133], NetSuite has automatically waived any

 4 claim of a confidential designation for these documents, which contain no confidential information

 5 in any event.,

 6          I declare under penalty of perjury that the foregoing is true and correct.

 7 Executed on October 11, 2018.                          /s/ Loren Kieve

 8                                                        Loren Kieve

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Decl. iso Reply iso Motion to Compel IM and for adverse
     instruction                                     2                      Case No. 16-CV-02954 LB
Case 3:16-cv-02954-LB Document 149-1 Filed 10/11/18 Page 3 of 23




                       Exhibit 4
                                                Case 3:16-cv-02954-LB Document 149-1 Filed 10/11/18 Page 4 of 23




                                                    l                                       .                                       g                       t
                                    .


                                                                    e                           l                   h       f                           n                       n                       f
                                                                                                            s                           e       h




                                                            y                                       9
                                                    ,                   d
                            ,
                        :               :                                   d


                                                ,                                                       f                                                               l               ,   I   s               o

            e                   t                       w                                                       .


                                            e                   t                                                   f                       d                       s       t               d       t       .


                    s                                   r                               f



                                                            ,                   d
                                                            y                                       7


                            ,
                        :                                       d



I               w                               l                                   d                                   t                           ,           t                   y           d
    2                                       h
                                                y
                        y                   e                               r                                                   ,       n               e



                                :


    i           e


        0



        d


    i
                                                    g
                                                                Case 3:16-cv-02954-LB
                                                                                  l
                                                                                      Document
                                                                                         l
                                                                                               149-1 gFiled 10/11/18
                                                                                                             s     t
                                                                                                                     Page 5t of 23
                                                                                                                                                                                            r
                                                        .


                6


                                ,           I               l


                7



            d


                            t               e



                8



                                        :


                        s               m                           r                   t                                       s           d       n                           .

                8


I                                                                                                                       l                                                               f
                                                g                           .

                9


    m                                   .

                9



            d


    e                                                                           e                           n               t


                0


        e                                                                                   d           r       ?

                0



                                        :


        e               s                                           e       r               s                                       I           t               .       I   k               k
                    y

                1


                                    g                                   r           t           m           n                           t   t           s           g                           .


                1


                                                            g                               p                                   p               l           h                       n
                            y                       e           t                   n

                2


            ,                       e                           d       t                           s               t                   t


                2



            d
                                    Case 3:16-cv-02954-LB Document 149-1 Filed 10/11/18 Page 6 of 23
        4



                        :


m                                                   t           l                                           n                               ,
                    n



        6



        d


                s                                                                                       n                               t       h       s           l
                                    .

        6



                        :


                    t                               t                                       t   s                       y                           h           g       s


        7



        d


                        t                   g                   2                                   d               )       s


        7



                        :


                                                            d                   e                                                       n

        7


                d                       t       m       d                   l           l                                           s               t       g

        8


                e                                                       s           h                           I                               .




    e


        d                                   h                       t                       ,                                       s
            :       1           )
                                                                                                                                .
                            :
Case 3:16-cv-02954-LB Document 149-1 Filed 10/11/18 Page 7 of 23




                       Exhibit 5
Case 3:16-cv-02954-LB Document 149-1 Filed 10/11/18 Page 8 of 23
Case 3:16-cv-02954-LB Document 149-1 Filed 10/11/18 Page 9 of 23
Case 3:16-cv-02954-LB Document 149-1 Filed 10/11/18 Page 10 of 23
Case 3:16-cv-02954-LB Document 149-1 Filed 10/11/18 Page 11 of 23
Case 3:16-cv-02954-LB Document 149-1 Filed 10/11/18 Page 12 of 23
Case 3:16-cv-02954-LB Document 149-1 Filed 10/11/18 Page 13 of 23
Case 3:16-cv-02954-LB Document 149-1 Filed 10/11/18 Page 14 of 23
Case 3:16-cv-02954-LB Document 149-1 Filed 10/11/18 Page 15 of 23




                        Exhibit 6
Case 3:16-cv-02954-LB Document 149-1 Filed 10/11/18 Page 16 of 23
Case 3:16-cv-02954-LB Document 149-1 Filed 10/11/18 Page 17 of 23
Case 3:16-cv-02954-LB Document 149-1 Filed 10/11/18 Page 18 of 23
Case 3:16-cv-02954-LB Document 149-1 Filed 10/11/18 Page 19 of 23
Case 3:16-cv-02954-LB Document 149-1 Filed 10/11/18 Page 20 of 23
Case 3:16-cv-02954-LB Document 149-1 Filed 10/11/18 Page 21 of 23
Case 3:16-cv-02954-LB Document 149-1 Filed 10/11/18 Page 22 of 23
Case 3:16-cv-02954-LB Document 149-1 Filed 10/11/18 Page 23 of 23
